
	
		II
		109th CONGRESS
		2d Session
		S. 4040
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that innovations developed at federally-funded
		  institutions are available in certain developing countries at the lowest
		  possible cost.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Research in the Public
			 Interest Act of 2006.
		2.Purpose and
			 findings
			(a)PurposeThe
			 purpose of this Act is to promote global public health and America’s national
			 security by ensuring that innovations developed at federally-funded
			 institutions are available in eligible developing countries at the lowest
			 possible cost.
			(b)FindingsCongress
			 finds the following:
				(1)It is in the
			 national interest of the United States that people around the world live
			 healthier lives, and that they perceive the United States in a more favorable
			 light.
				(2)The United States
			 Government funds a major portion of all academic research.
				(3)Congress funds
			 universities and Federal research laboratories as institutions dedicated to the
			 creation and dissemination of knowledge in the public interest.
				(4)The Federal
			 Government’s investment in science and technology fuels a thriving
			 pharmaceutical industry and rising longevity and quality of life in the United
			 States. In 2000, a Senate Joint Economic Committee Report found that public
			 research was instrumental in developing 15 of the 21 drugs considered by
			 experts to have had the highest therapeutic impact on society.
				(5)Millions of
			 people with HIV/AIDS in developing countries need antiretroviral drugs. More
			 than 40,000,000 people worldwide have HIV and 95 percent of them live in
			 developing countries. Malaria, tuberculosis, and other infectious diseases kill
			 millions of people a year in developing nations.
				(6)The World Health
			 Organization (WHO) has estimated that 1/3
			 of the world's population lacks regular access to essential medicines,
			 including antiretroviral drugs. The WHO reported that just by improving access
			 to existing medicines roughly 10,000,000 lives could be saved around the world
			 every year.
				(7)To help address
			 the access to medicines crisis, the World Health Organization’s 2006 Commission
			 on Intellectual Property Rights, Innovation, and Public Health recommended that
			 universities adopt licensing practices designed to increase access to medicines
			 in developing countries.
				(8)The Department of
			 State has reported to Congress under the President’s Emergency Plan for AIDS
			 Relief that, [I]n every case generics prices present an opportunity for
			 cost savings; in some cases, the branded price per pack of a drug is up to 11
			 times the cost of the approved generic version..
				(9)Since sales of
			 the patented, brand-name versions of such medicines are minimal or non-existent
			 in many impoverished regions of the world, allowing generic versions of those
			 medicines will have minimal impact on the sales of brand-name, patented
			 versions in such regions, or the licensing revenues of publicly funded research
			 institutions, while saving an untold number of lives.
				3.DefinitionsIn this Act:
			(1)Associated
			 medical productThe term associated medical product,
			 when used in relation to a subject invention, means any medical product of
			 which the manufacture, use, sale, offering for sale, import, or export relies
			 upon or is covered by the rights guaranteed by title in that invention.
			(2)Associated
			 rightsThe term associated rights, when used in
			 relation to a subject invention, means—
				(A)all patent and
			 marketing rights, possessed by a current or former holder of title in that
			 invention, or licensee of rights guaranteed by such title, that are reasonably
			 necessary to make, use, sell, offer to sell, import, export, or test any
			 associated medical product ever made, used, sold, offered for sale, imported,
			 or exported by that party; and
				(B)the right to rely
			 on biological, chemical, biochemical, toxicological, pharmacological,
			 metabolic, formulation, clinical, analytical, stability, and other information
			 and data for purposes of regulatory approval of any associated medical
			 product.
				(3)DrugThe
			 term drug has the meaning given such term in section 201 of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321).
			(4)Eligible
			 countryThe term eligible country means any
			 country of which the economy is classified by the World Bank as
			 low-income, or lower-middle-income.
			(5)Fair
			 royaltyThe term fair royalty, when used in
			 relation to a subject invention, means—
				(A)for a country
			 classified by the World Bank as low-income at the time of the
			 sales on which royalties are due, 2 percent of a licensee’s net sales of
			 associated medical products in such country; and
				(B)for a country
			 classified by the World Bank as lower-middle-income at the time
			 of sales on which royalties are due, 5 percent of a licensee’s net sales of
			 associated medical products in such country.
				(6)InventionThe
			 term invention means any invention or discovery which is or may be
			 patentable or otherwise protectable under title 35, United States Code, or any
			 novel variety of plant which is or may be protectable under the Plant Variety
			 Protection Act (7 U.S.C. 2321 et seq.).
			(7)Medical
			 deviceThe term medical device means a device, as
			 defined in section 201(h) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321(h)), and includes any device component of any combination product,
			 as that term is used in section 503(g) of such Act (21 U.S.C. 353(g)).
			(8)Medical
			 productThe term medical product means any drug,
			 treatment, prophylaxis, vaccine, or medical device.
			(9)Neglected
			 researchThe term neglected research means any use
			 of a subjected invention or the associated rights in an effort to develop
			 medical products for a rare disease or condition, as defined in section
			 526(a)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 360bb(a)(2)).
			(10)Subject
			 institutionThe term subject institution means any
			 institution of higher education (as such term is defined in section 101(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1001(a)) or research that receives
			 federal financial assistance, including Federal laboratories as defined in
			 section 12(d) of the Stevenson-Wydler Technology Innovation Act of 1980 (15
			 U.S.C. 3710a(d)).
			(11)Subject
			 inventionThe term subject invention means any
			 invention—
				(A)conceived or
			 first actually reduced to practice by a subject institution, or its employees
			 in the course of their employment, on or after the effective date of this Act;
			 or
				(B)in which a
			 subject institution holds title, provided the invention was first conceived or
			 reduced to practice on or after the effective date of this Act.
				4.Access to
			 lifesaving medicines developed at government funded institutions
			(a)Grant of
			 license
				(1)In
			 generalAs a condition of receiving Federal assistance, any
			 subject institution that conceives, reduced to practice, or holds title in a
			 subject invention shall be required to grant irrevocable, perpetual,
			 nonexclusive licenses to the invention and any associated rights the
			 institution may own or ever acquire, to any party requesting such a license
			 pursuant to subsection (g).
				(2)Purpose of
			 licenseThe licenses described under paragraph (1) shall be for
			 the sole purpose of—
					(A)supplying medical
			 products in accordance with subsection (e); or
					(B)conducting
			 neglected research anywhere in the world, royalty-free.
					(b)Incorporation
			 into titleThe open-licensing requirement created by subsection
			 (a) and all licenses granted thereunder shall be part of the subject
			 institution’s title in a subject invention. No transfer or license may be
			 interpreted in any manner inconsistent with making any grant under subsection
			 (a) effective, or in any manner that prevents or frees the holder of title in
			 the invention from granting licenses.
			(c)Subsequent
			 licenses
				(1)In
			 generalIf a subject institution licenses or grants rights in a
			 subject invention to any other party, as a condition of such grant the licensee
			 or grantee, and any future sublicensees or subsequent grantees, ad infinitum,
			 shall also be required in perpetuity, to grant irrevocable, perpetual,
			 nonexclusive licenses on any associated rights which the licensee or grantee
			 may own or later acquire, to any party requesting such a license pursuant to
			 subsection (g).
				(2)Purpose of
			 licenseThe licenses shall be for the sole purposes described in
			 subsection (a)(2).
				(3)Application of
			 this subsectionThis subsection applies to licenses for a subject
			 invention acquired under subsection (a).
				(d)ConstructionNo
			 grant or licensee of any subject invention may be interpreted in any manner
			 that prevents or frees the grantee or licensee from granting licenses for
			 associated rights under subsection (c).
			(e)License for
			 supply of medical products
				(1)In
			 generalA license under subsection (a)(2)(A) shall be a license
			 for the sole purpose of permitting the making, using, selling, offering to
			 sell, importing, exporting, and testing of medical products in eligible
			 countries and the making and exporting of medical products worldwide for the
			 sole purpose of supplying medical products to eligible countries.
				(2)LabelingIf
			 the recipient of a license under subsection (a) exercises its right to make and
			 export a medical product in any country other than an eligible country for the
			 sole purpose of export to an eligible country, then the licensee shall use
			 reasonable efforts to visibly distinguish the medical product it manufactures
			 from any similar medical product sold by others in the country of manufacture,
			 provided that such reasonable efforts do not require the licensee to expend
			 significant expense.
				(3)Royalties
					(A)License of
			 subject inventionA license of a subject invention under
			 subsection (a)(2)(A) shall be irrevocable and perpetual so long as the licensee
			 submits to the licensor payment of a fair royalty on sales of any associated
			 medical product within 90 days of such sales. Failure or refusal of the
			 licensor to accept the fair royalty shall not terminate or affect in any way
			 the license.
					(B)License of
			 associated rightsA license of associated rights to a subject
			 invention under subsection (a)(2)(A) shall be royalty free.
					(f)TransferIn
			 accordance with subsections (a) through (d), any license or other transfer of a
			 subject invention by a subject institution or the licensee or grantee of such
			 institution for a subject invention, shall be invalid unless—
				(1)the license or
			 grant includes a clause, This grant or license is subject to the
			 provisions of the Public Research in the Public Interest Act of
			 2006.;
				(2)the licensor or
			 grantor complies with the notification requirements of subsection (h);
			 and
				(3)the license or
			 grant does not include any terms that contradict any requirement of this
			 Act.
				(g)Procedures for
			 acquisition of licenses
				(1)In
			 generalAny party, upon providing to the Food and Drug
			 Administration—
					(A)notification of
			 its intent to supply medical products or conduct neglected research as provided
			 in subsection (a);
					(B)a specific list
			 of the rights it wishes to license for those purposes; and
					(C)the names of the
			 party or parties it believes are obligated to grant such licenses under
			 subsections (a) through (d),
					shall
			 automatically be deemed to receive the license so requested without the need
			 for any further action on the part of the licensing party if the party or
			 parties specified in the request do not object and notify the requesting party
			 of such objection, within 30 days of the publication of such request by the
			 Administration.(2)Enforcement
			 action
					(A)In
			 generalIf the party or parties specified under paragraph (1)
			 object to the grant of a requested license, the requesting party may bring an
			 action to enforce its right to a license of a subject invention or associated
			 rights under subsections (a) through (d).
					(B)ProcessIn
			 any suit under this subsection, the requesting party shall be entitled to
			 separate, expedited review of the legal issues required to adjudicate whether
			 it is entitled to the requested license, without prejudice to any other issues
			 in the lawsuit. If the party objecting to the license is found to have objected
			 without reasonable cause or without a good faith belief that there was a
			 justifiable controversy under the facts and the law, the party requesting the
			 license shall be entitled to attorney’s fees, other reasonably necessary costs
			 of the lawsuit, and treble damages from the objecting party.
					(3)PublicationThe
			 Food and Drug Administration shall publish any request made under paragraph (1)
			 within 15 days of receipt of such request. The Food and Drug Administration
			 shall also make reasonable efforts to directly notify the parties named in any
			 such request.
				(h)Notification of
			 transfer or license of subject inventionsThe holder of title or
			 any license in a subject invention shall notify the Food and Drug
			 Administration of any grant or license of rights in that invention. The Food
			 and Drug Administration shall publish all such notifications within 15 days of
			 receipt.
			
